110 N.J. Super. 364 (1970)
265 A.2d 705
DONALD A. ROBINSON, TRUSTEE OF MONDRICH SECURITIES CORP., DEBTOR, PLAINTIFF-APPELLANT,
v.
HOWARD HALLBERG ET AL., DEFENDANTS-RESPONDENTS. DONALD A. ROBINSON, TRUSTEE OF MANUFACTURERS CREDIT CORP., DEBTOR, PLAINTIFF-APPELLANT,
v.
REA M. SHAPIRO, ET AL., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued May 25, 1970.
Decided June 3, 1970.
Before Judges KILKENNY, LABRECQUE and LEONARD.
Mr. Frank J. Vecchione argued the cause for appellant (Messrs. Crummy & O'Neill, attorneys).
Mr. Joseph C. Dickson, Jr., argued the cause for respondents Hallberg, Barker, Gaita and Cameron.
Mr. Samuel J. Davidson argued the cause for respondent Rea M. Shapiro (Messrs. Chazin & Chazin, attorneys).
Mr. D.F. Moore Craig argued the cause for respondent Joseph Goldberg (Messrs. Bracken, Walsh and Craig, attorneys; Mr. Joseph F. Walsh, on the brief).
Mr. Charles A. Stanziale, Jr. argued the cause for respondent Frank Pizzani.
PER CURIAM.
The judgment is affirmed essentially for the reasons set forth by Judge Mintz in his opinion reported in 107 N.J. Super. 290 (Ch. Div. 1969).